Bunn, C. J., (dissenting). This is a bill in chancery for an order granting a new trial in the Crawford circuit court, and the majority of the court holds, over the objection of the defendant and appellee, that the chancery court had jurisdiction, but denies to plaintiff the relief sought because there is not merit in the bill. From this opinion I dissent, not on account of the merit that may or may not be in the original cause of action or defence,-but because I think, first, that equity has no jurisdiction to hear and determine the precise question involved in this case; and, second, because, if it has such jurisdiction, it can only inquire as to whether or not the right of appeal has been lost by accident, as alleged, and, having ascertained such to be the fact, it must grant the new trial without reference to the merit or demerits of the judgment appealed from, because the right of appeal is absolute and unconditional, and should be conceded without any other ascertainment than that some one of the known causes of equitable jurisdiction has occurred and been presented. I do not, at all events, think there is any jurisdiction in equity to give the relief to be desired in a case like this — to secure the opportunity to be heard in the appellate court, directly or by circumlocution ; for the law court has passed on that question, and equity has no reviewing or appellate powers. This court has frequently held that the person who has presided as judge in the trial court is the person to certify the bill of exceptions. But this is as far as this court has ever gone, or ever had occasion to go. No case like this has ever been presented to this court for its consideration, and therefore whatever may be done today has not the sanction of precedents here. This proceeding is, perhaps, not such as will necessarily call forth any expression of opinion as to what the proceeding should be, but I am of the opinion that when the presiding judge has died, and it becomes impossible, therefore, to obtain the bill of exceptions according to the very letter of the law, the successor of the deceased judge should determine and certify the bill of exceptions. This is, of course, not the mode of securing a bill of exceptions according to the best evidence, but only according to the best obtainable. As long as the person who tried the case lives, he should certify the bill of exceptions whether in or out of office, for his is the best evidence. Some of the states have made provision by statute for such a contingency as that which now confronts us. In'others, where there is no statutory provision, the courts, under the head of their inherent powers to regulate judicial procedure in the absence of statutory provision, have adopted the method suggested, as being the only one that can possibly preserve the integrity of common law judgments on the one hand ; and secure the perfect right of appeal on the other. Whatever may theoretically be imagined, practically there never could be any great difficulty or inconvenience to the succeeding judge to determine what is a proper bill of exceptions, for it is rare that any great number or important points of difference present themselves, and to settle these the few necessary witnesses could reádily be recalled to repeat what was said by them on the trial. The case at bar is a fair sample of what generally occurs in such cases — an agreement between counsel as to the facts.